DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2020 and 01/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: a wireless device, WD, configured to communicate with a network node, the WD comprising processing circuitry configured to: receive an indication … determine an uplink center frequency … transmit uplink information … in claim 1; and a network node configured to communicate with a wireless device, WD, the network node comprising processing circuitry configured to: configure the WD … receive, from the WD, an uplink communication … in claim 17.
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only 
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the allowed center frequency range" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9-12, 16-17, 25-28, 30-31 and 33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takahashi (US 2018/0176919).	
	Regarding Claim 1, Takahashi teaches a wireless device, WD ([0044] UE), configured to communicate with a network node ([0044] UE performs communication with the base station eNB), the WD comprising processing circuitry ([0090] the user equipment UE and the base station eNB may be entirely implemented by a hardware circuit (e.g., one or more IC chips); or a part of it may be formed of a hardware circuit and the other part may be implemented by a CPU and a program) configured to:
receive an indication of a resource allocation from the network node ([0044] the base station eNB reports (S11), in advance, the information related to the additional PRB (which is referred to as “additional PRB information,” hereinafter) to the user equipment UE through the anchor PRB; [0046] the base station eNB reports, to the user equipment UE, “an operating band,” “an EARFCN of a DL carrier,” “a bandwidth of the DL carrier,” and “an additional PRB index,” as the additional PRB information; [0060] the base station eNB reports, to the user equipment UE, “an offset value from the center additional PRB information (i.e., the additional PRB information is the indication of a resource allocation));
determine an uplink center frequency based at least in part on a center frequency of a resource allocated by the received indication of the resource allocation ([0046] The user equipment UE identifies DL and UL center frequencies of the additional PRB using these information items; [0054] The user equipment UE can calculate the UL center frequency of the additional PRB by a similar procedure. As a specific example, the user equipment UE calculates the center frequency of the UL carrier using the “operating band” and the “EARFCN of the DL carrier.” Once the “operating band” and the center frequency of the DL carrier are determined, the center frequency of the UL carrier can be uniquely determined; [0055] UE identifies the number of PRBs that exist in the bandwidth that is actually used for transmission in the UL carrier while regarding that the “bandwidth of the DL carrier” is the bandwidth of the UL carrier; and identifies the index of the PRB corresponding to the center frequency of the UL carrier by assigning indexes to respective PRBs in the frequency direction in the order from zero; [0057] the user equipment UE may calculate the DL and UL center frequencies of the additional PRB using the “additional PRB index” corresponding to DL and the “additional PRB index” corresponding to UL); and
transmit uplink information according to the determined uplink center frequency ([0055] UE identifies the number of PRBs that exist in the bandwidth that is actually used for transmission in the UL carrier while regarding that the “bandwidth of the DL carrier” is identifies the index of the PRB corresponding to the center frequency of the UL carrier by assigning indexes to respective PRBs in the frequency direction in the order from zero).

	Regarding Claim 9, the claim is interpreted and rejected for the same reason as set forth in Claim 1.

Regarding Claim 10, Takahashi teaches wherein the WD is a narrowband-Internet of Things, NB-IoT, device ([0043] The user equipment UE may be referred to as an NB-IoT terminal).

Regarding Claim 11, Takahashi teaches wherein the resource allocation corresponds to a narrowband allocation ([0039] “PRB” is used while assuming that it implies “a bandwidth used in the NB-IoT (e.g., 180 kHz)” or “a carrier provided with a bandwidth used in the NB-IoT.”).

Regarding Claim 12, Takahashi teaches wherein the resource is a resource block corresponding to an uplink channel ([0044] the base station eNB reports (S11), in advance, the information related to the additional PRB; [0054] UE can calculate the UL center frequency of the additional PRB).

Regarding Claim 16, Takahashi teaches wherein the allowed center frequency range is one of a cell channel bandwidth range and a cell transmission bandwidth configuration range ([0032] A first scenario is to configure the bandwidth to be used 

Regarding Claim 17, Takahashi teaches a network node ([0044] eNB) configured to communicate with a wireless device, WD ([0044] UE performs communication with the base station eNB), the network node comprising processing circuitry ([0090] the base station eNB may be entirely implemented by a hardware circuit (e.g., one or more IC chips); or a part of it may be formed of a hardware circuit and the other part may be implemented by a CPU and a program) configured to:
configure the WD by transmitting an indication of a resource allocation to the WD ([0044] the base station eNB reports (S11), in advance, the information related to the additional PRB (which is referred to as “additional PRB information,” hereinafter) to the user equipment UE through the anchor PRB; [0046] the base station eNB reports, to the user equipment UE, “an operating band,” “an EARFCN of a DL carrier,” “a bandwidth of the DL carrier,” and “an additional PRB index,” as the additional PRB information; [0060] the base station eNB reports, to the user equipment UE, “an offset value from the center frequency of the anchor PRB,” which indicates a difference between the center frequency of the anchor PRB and the center frequency of the additional PRB, as the additional PRB information); and
receive, from the WD, an uplink communication having a center frequency ([0055] UE identifies the number of PRBs that exist in the bandwidth that is actually used for transmission in the UL carrier while regarding that the “bandwidth of the DL carrier” is identifies the index of the PRB corresponding to the center frequency of the UL carrier by assigning indexes to respective PRBs in the frequency direction in the order from zero), the center frequency of the uplink communication based at least in part on a center frequency of a resource allocated by the transmitted indication of the resource allocation ([0046] The user equipment UE identifies DL and UL center frequencies of the additional PRB using these information items; [0054] The user equipment UE can calculate the UL center frequency of the additional PRB by a similar procedure. As a specific example, the user equipment UE calculates the center frequency of the UL carrier using the “operating band” and the “EARFCN of the DL carrier.” Once the “operating band” and the center frequency of the DL carrier are determined, the center frequency of the UL carrier can be uniquely determined; [0055] UE identifies the number of PRBs that exist in the bandwidth that is actually used for transmission in the UL carrier while regarding that the “bandwidth of the DL carrier” is the bandwidth of the UL carrier; and identifies the index of the PRB corresponding to the center frequency of the UL carrier by assigning indexes to respective PRBs in the frequency direction in the order from zero; [0057] the user equipment UE may calculate the DL and UL center frequencies of the additional PRB using the “additional PRB index” corresponding to DL and the “additional PRB index” corresponding to UL).

Regarding Claim 25, the claim is interpreted and rejected for the same reason as set forth in Claim 17.
Regarding Claim 26, the claim is interpreted and rejected for the same reason as set forth in Claim 10.

Regarding Claim 28, the claim is interpreted and rejected for the same reason as set forth in Claim 12.

Regarding Claim 30, Takahashi teaches wherein the center frequency of the uplink communication is further based at least in part on an allowed center frequency range ([0032] A first scenario is to configure the bandwidth to be used within a bandwidth that is actually available for communication (e.g., 9 MHz) in a LTE system bandwidth (e.g., 10 MHz) (a scenario using in-band) ... a third scenario is to use a bandwidth dedicated for the NB-IoT (i.e., the allowed center frequency range is LTE bandwidth or dedicated NB-IoT bandwidth); [0046] the base station eNB reports, to the user equipment UE, “an operating band,” “an EARFCN of a DL carrier,” “a bandwidth of the DL carrier,” and “an additional PRB index,” as the additional PRB information. The user equipment UE identifies DL and UL center frequencies of the additional PRB using these information items. Furthermore, the user equipment UE determines that the UL bandwidth of the additional PRB is a predetermined bandwidth; [0052] First, the user equipment UE calculates the center frequency of the DL carrier using the “operating band” and the “EARFCN of the DL carrier.”; [0054] The user equipment UE can calculate the UL center frequency of the additional PRB by a similar procedure).

Regarding Claim 31, Takahashi teaches wherein the allowed center frequency range is one of a cell channel bandwidth range and a cell transmission bandwidth configuration range ([0032] A first scenario is to configure the bandwidth to be used 

Regarding Claim 33, the claim is interpreted and rejected for the same reason as set forth in Claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 13 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of 3GPP TS 36.213 V14.5.0 (2018-01).
Regarding Claim 13, Takahashi does not teach wherein at least one of the indication of the resource allocation is a Resource Indication Value, RIV.
In an analogous art, 3GPP TS 36.213 teaches wherein at least one of the indication of the resource allocation is a Resource Indication Value, RIV (section 8.1.1 the resource allocation information for uplink resource allocation type 0 indicated to a scheduled UE a set of contiguously allocated virtual resource block indices).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined 3GPP’s RIV indication method with Takahashi’s method so that a standardized resource allocation indication method is adopted to ensure the correct interpretation of the resource allocation at the UE. Moreover, a more compact coding for resource block allocation information is implemented by using the RIV, and thus a more efficient system is accomplished.

Regarding Claim 29, the claim is interpreted and rejected for the same reason as set forth in Claim 13.

Claims 14-15, 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Lim et al. (US 2020/0187256).
Regarding Claim 14, Takahashi teaches wherein the determining the uplink center frequency based at least in part on the center frequency of the resource allocated by the received indication of the resource allocation ([0046] The user equipment UE identifies DL and UL center frequencies of the additional PRB using 
if the center frequency of the resource is not outside of the allowed center frequency range ([0046] The user equipment UE identifies DL and UL center frequencies of the additional PRB using these information items; [0055] the user equipment UE identifies the number of PRBs that exist in the bandwidth that is actually used for transmission in the UL carrier while regarding that the “bandwidth of the DL carrier” is the bandwidth of the UL carrier; and identifies the index of the PRB corresponding to the center frequency of the UL carrier by assigning indexes to respective PRBs in the frequency direction in the order from zero (i.e., the PRBs and center frequency are within the bandwidth of the UL carrier)), configuring the uplink center frequency to be the center frequency of the resource ([0046] The user equipment UE identifies DL and UL center frequencies of the additional PRB using these information items; [0057] the user equipment UE may calculate the DL and UL center frequencies of the additional PRB); and
if the center frequency of the resource is outside of the allowed center frequency range, configuring the uplink center frequency to be an edge of the allowed center frequency range (MPEP 2111.04 II The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met; here the condition “the center frequency of the resource is outside of the allowed center frequency range” is not met).

In an analogous art, Lim teaches determining whether the center frequency of the resource is outside of an allowed center frequency range ([0017] the NB-IoT device may determine whether the NB-IoT device is capable and/or permitted to selected between carrier resources of the anchor carrier and/or non-anchor carriers; [0022] The NB-IoT device may select a carrier resource from among the carriers based on factors (i.e., the carrier is allowed if factors are satisfied); [0048] NB-IoT device 110 may use the carrier-to-IoT device allocation information to determine whether NB-IoT device 110 should consider only anchor carriers, non-anchor carriers, or both anchor carriers and non-anchor carriers for the NPRACH procedure (i.e., if only anchor carriers are considered, the allowed range does not include non-anchor carriers; if only non-anchor carriers are considered, the allowed range does not include anchor carriers; if both anchor and non-anchor carriers are considered, the allowed range includes both)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lim’s method with Takahashi’s method so that an NB-IoT device can select a carrier resource (from an anchor carrier and/or non-anchor carriers) for performing an NPRACH procedure (Lim [0017]). Thus, the NB-IoT devices can efficiently start data transmission using the suitable carriers, and the access success rate can be improved.

Regarding Claim 15, Takahashi teaches wherein determining the uplink center frequency based at least in part on the center frequency of the resource allocated by the received indication of the resource allocation ([0046] The user equipment UE identifies 
if the center frequency of the resource is not outside of the allowed center frequency range ([0046] The user equipment UE identifies DL and UL center frequencies of the additional PRB using these information items; [0055] the user equipment UE identifies the number of PRBs that exist in the bandwidth that is actually used for transmission in the UL carrier while regarding that the “bandwidth of the DL carrier” is the bandwidth of the UL carrier; and identifies the index of the PRB corresponding to the center frequency of the UL carrier by assigning indexes to respective PRBs in the frequency direction in the order from zero (i.e., the PRBs and center frequency are within the bandwidth of the UL carrier)), configuring the uplink center frequency to be a nearest one of the determined at least one possible center frequency to the center frequency of the resource ([0046] The user equipment UE identifies DL and UL center frequencies of the additional PRB using these information items; [0057] the user equipment UE may calculate the DL and UL center frequencies of the additional PRB (i.e., the possible center frequency is the center frequency of the resource)); and
if the center frequency of the resource is outside of the allowed center frequency range, configuring the uplink center frequency to be a nearest one of the determined at least one possible center frequency to an edge of the allowed center frequency range (MPEP 2111.04 II The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met; here the condition “the center frequency of the resource is outside of the allowed center frequency range” is not met).
However, Takahashi does not teach determining at least one possible center frequency based on a hardware capability of the WD; determining whether the center frequency of the resource is outside of an allowed center frequency range.
In an analogous art, Lim teaches determining at least one possible center frequency based on a hardware capability of the WD ([0017] the NB-IoT device may determine whether the NB-IoT device is capable and/or permitted to selected between carrier resources of the anchor carrier and/or non-anchor carriers);
determining whether the center frequency of the resource is outside of an allowed center frequency range ([0017] the NB-IoT device may determine whether the NB-IoT device is capable and/or permitted to selected between carrier resources of the anchor carrier and/or non-anchor carriers; [0022] The NB-IoT device may select a carrier resource from among the carriers based on factors (i.e., the carrier is allowed if factors are satisfied); [0048] NB-IoT device 110 may use the carrier-to-IoT device allocation information to determine whether NB-IoT device 110 should consider only anchor carriers, non-anchor carriers, or both anchor carriers and non-anchor carriers for the NPRACH procedure (i.e., if only anchor carriers are considered, the allowed range does not include non-anchor carriers; if only non-anchor carriers are considered, the allowed range does not include anchor carriers; if both anchor and non-anchor carriers are considered, the allowed range includes both)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lim’s method with 

Regarding Claim 32, Takahashi does not teach wherein the center frequency of the uplink communication is further based at least in part on a hardware capability of the WD.
In an analogous art, Lim teaches wherein the center frequency of the uplink communication is further based at least in part on a hardware capability of the WD ([0017] the NB-IoT device may determine whether the NB-IoT device is capable and/or permitted to selected between carrier resources of the anchor carrier and/or non-anchor carriers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lim’s method with Takahashi’s method so that an NB-IoT device can select a carrier resource (from an anchor carrier and/or non-anchor carriers) for performing an NPRACH procedure (Lim [0017]). Thus, the NB-IoT devices can efficiently start data transmission using the suitable carriers, and the access success rate can be improved.

Regarding Claim 34, the claim is interpreted and rejected for the same reason as set forth in Claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wei et al. (US 2021/0100023) teaches method for sub-physical resource block allocation for machine type communication.
Li et al. (US 2020/0163056) teaches method for anchor channel transmission.
Kumar et al. (US 2019/0069302) teaches method for reducing uplink interference.
Tabet et al. (US 2018/0176848) teaches method for communicating using anchor carrier and flexible data carriers.
Rico Alvarino et al. (US 2017/0238292) teaches method for multi-PRB operation for narrowband system.
Lindoff et al. (US 2016/0143002) teaches method of resource configuration for MTC devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645. The examiner can normally be reached M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU-WEN CHANG/Examiner, Art Unit 2413